DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 02/17/2021 has been entered. No claims are amended, canceled, or added herein. Claims 2-3 and 14-15 were previously cancelled. Claims 1, 4-13 and 16-25 are currently pending in the instant application.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. Regarding the arguments concerning claim 1, Examiner respectfully disagrees. Applicant argues that it is improper to dissect a claimed invention into discrete elements and then evaluate the elements in isolation because it is the combination of the claim limitations functioning together by citing MPEP 2106.01(III)(A). Examiner reminds applicant to rely on the current version of the MPEP when citing it, the current version of the MPEP (Latest Revision June 2020 [R-10.2019]) does not contain the cited section that the Applicant relies on for the basis of the argument. . In current MPEP version the cited section is marked as “[Reserved]”. For examining purposes, the Examiner will not consider this cited MPEP section by the applicant. In independent claim 1, the user feedback and the mapping are not functionally related. Applicant fails to consider the limitation of “using the mapping to process the subsequent natural language query”. This limitation always occurs no matter whether the user feedback is positive or negative, and since a mapping is present regardless the type of feedback, the user feedback and the mapping are not functionally related (see MPEP 2111.05).

Examiner recommends amending claim 1 to clarify the steps taken based on the type of feedback, and furthermore to incorporate the amendments proposed by the examiner as recited in the Examiner Interview Summary (receipt date 01/04/2021). Also the Examiner notes that the current MPEP version is available at https://www.uspto.gov/web/offices/pac/mpep/index.html, for applicant’s convenience. 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-11, 13, 16, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arredondo et al (2012/0330946) in view of Chattopadhyay et al (2017/0116260), and Leitersdorf et al (US 2011/0004588).
Regarding claim 1, Arredondo teaches a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: obtaining a set of statistics representing a contextual significance of a set of words (paragraph 0094 - TF and IDF scores are used in a matching module 404 and then combined with local documents' tag scores in a combination module 408) ; using the set of statistics to match a set of semantic intents for a natural language query (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); using data to generate a result of the natural language query (paragraph 0113 - Refer to FIG. 5. Upon compiling the ranking scores for a query, the system may then sort and display the query returns in descending order of ranking scores in step 506); and providing the result in a response to the natural language query (paragraph 0113 - Refer to FIG. 5. Upon compiling the ranking scores for a query, the system may then sort and display the query returns in descending order of ranking scores in step 506). 
Arredondo does not teach the limitations of “a data model for a data set” and “the data set to one or more data elements in the data model”.
Chattopadhyay teaches “a data model for a data set” and “the data set to one or more data elements in the data model” (paragraph 0053 - Crawler component 510 include one or more crawler mechanisms and can be configured to examine data elements 514 of relational database 504 and/or data store 502 and can provide crawler output 512. Crawler output 512 can be data that represents an extraction of a data elements 514 based on dimensional model 508.)   generating a mapping between the set of semantic intents and the one or more data elements (paragraph 0044 - in some embodiments rewriter component 116 can determine various confidence scores 302 in order to effectuate the mapping of terms 114 to objects 118, or more broadly to effectuate a translation of first query 112 (e.g., a NLQ) to second query 120 (e.g., an intermediate semantic query)); and using the mapping to process the subsequent natural language query (paragraph 0047 - These data can be provided to aggregation component 122 that can identify the suitable tables (or other portions) of relational database 106 that ought to ultimately be queried in order to correctly satisfy the initial NLQ).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include the  (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).
Leitersdorf teaches wherein the operations further comprise: obtaining user feedback associated with the result; and using the user feedback to process a subsequent natural language query of the data set (paragraph 0035 - For example, the user feedback mechanism may provide a statistic on the number or percentage of previous users who have found a particular document helpful or not helpful. As explained in procedure 114, user feedback is used to determine a consensus about relevant features of a document that generate more relevant search results), the user feedback is positive (paragraph 0033 - In one embodiment of the disclosed technique, the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback), when the user feedback is not positive, refraining from generating a mapping between the set of semantic intents and the one or more data elements (paragraph 0062 - In another embodiment of the disclosed technique, as described below in procedure 178, at least one machine learning algorithm can be used to determine appropriate weights for each predefined semantic type. In this embodiment, the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm).


Regarding claim 4, Arredondo teaches wherein obtaining the set of statistics representing the contextual significance of the set of words in the data model for the data set comprises: calculating a ratio of a first word count for a word in the data element to a second word count of the word in the grouping (paragraph 0090 - The term frequency (TF) score can be represented as follows: tf i , j = n i , j k n k , j ##EQU00001## where n.sub.i,j is the number of occurrences of the i-th term in the j-th document, and the denominator is the sum of number of occurrences of all terms in the document. In short, the TF score quantifies an answer to the question: "How common is this term in this document?"); multiplying the ratio by a term frequency of the word to obtain a score for the word (paragraph 0091 - The TF score may be further multiplied by another known score, called the inverse document frequency (IDF) score, which can be expressed as the natural log of the number of total documents in a global documents divided by the number of documents a term appears in); and including the score in the (paragraph 0094 - TF and IDF scores are used in a matching module 404 and then combined with local documents' tag scores in a combination module 408).
	Arredondo does not teach the limitations obtaining a grouping of data elements in the data model; and for each data element in the grouping of data elements
 	Chattopadhyay teaches obtaining a grouping of data elements in the data model; and for each data element in the grouping of data elements (paragraph 0031 - Third, applying ranking to determine confidence scores associated with the potential data elements to select the most likely data elements and/or SLQ from among the potential data elements or SLQs).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include a grouping of data elements in the data model as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124). 

Regarding claim 5, Arredondo teaches wherein obtaining the set of statistics representing the contextual significance of the set of words in the data model for the data set further comprises: including an inverse document frequency for the word, a maximum inverse document frequency, and a threshold inverse document frequency in the set of statistics (paragraph 0093 - In embodiments that use some form of minimum threshold, either of a function of the product of TF and IDF or otherwise, one common weakness of many existing search systems is reduced or eliminated. As an example, using pure keyword-based searching, a document such as "Good faith negotiation is in my DNA" spoken at a deposition could fool such conventional system into returning the document as being relevant, even though it might be completely irrelevant in a case involving biotechnology. In embodiments of this invention, however, a single occurrence of "DNA" in the record, that is, in the local document collection or in a global document being searched, would probably not suffice to overcome the relevance threshold and would be ignored.)
	Arredondo does not teach the limitations of the “grouping of data elements”. 
Chattopadhyay teaches a grouping of data elements in the data model (paragraph 0031 - Third, applying ranking to determine confidence scores associated with the potential data elements to select the most likely data elements and/or SLQ from among the potential data elements or SLQs).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include a grouping of data elements in the data model as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).

	Regarding claim 9, Arredondo does not teach wherein using the one or more data elements and the data set to generate the result of the natural language query comprises: converting the set of semantic intents into a query of the data set, wherein the query comprises the one or more data elements; and executing the query against the data set to obtain the result.
(paragraph 0031 - First, leveraging search technology to gain a better understanding of the NLQ and to provide a translation of the NLQ to an intermediate semantic query. Second, applying the understanding of a data model at a deeper level using dimensional model and semantic model techniques to better translate the semantic query into the SLQ); and executing the query against the data set to obtain the result (paragraph 0048 - For example, if many queries 130 are constructed and presented, then results 314 of a query 130 that is selected (e.g., by the user) can be presented).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include using the data elements to query the data set, and executing the query to obtain a result as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).

Regarding claim 10, Arredondo does not teach wherein the query comprises a relational database query.
	Chattopadhyay teaches wherein the query comprises a relational database query (paragraph 0051 - Backend query system 500 relates to a backend query system that can facilitate translation of a natural language query to a structured language query. Data store 502 can be configured to store data organized as relational database 504 that is accessed according to a defined structured language (e.g., SQL)).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include a relational database query as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).
	Regarding claim 11, Arredondo teaches wherein the operations further comprise: using a natural-language processing (NLP) technique to obtain the set of semantic intents from the natural language query (paragraph 0082 - the system constructs a set of dominant semantic concepts and associates them to the collection of local documents as tag values).

Regarding claim 13, Arredondo teaches a method, comprising: obtaining a set of statistics representing a contextual significance of a set of words (paragraph 0094 - TF and IDF scores are used in a matching module 404 and then combined with local documents' tag scores in a combination module 408) ; using the set of statistics to match a set of semantic intents for a natural language query (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); using data to generate a result of the natural language query (paragraph 0113 - Refer to FIG. 5. Upon compiling the ranking scores for a query, the system may then sort and display the query returns in descending order of ranking scores in step 506); and providing the result in a response to the natural language query (paragraph 0113 - Refer to FIG. 5. Upon compiling the ranking scores for a query, the system may then sort and display the query returns in descending order of ranking scores in step 506).
Arredondo does not teach the limitations of “a data model for a data set” and “the data set to one or more data elements in the data model”.
Chattopadhyay teaches “a data model for a data set” and “the data set to one or more data elements in the data model” (paragraph 0053 - Crawler component 510 include one or more crawler mechanisms and can be configured to examine data elements 514 of relational database 504 and/or data store 502 and can provide crawler output 512. Crawler output 512 can be data that represents an extraction of a data elements 514 based on dimensional model 508.)   generating a mapping between the set of semantic intents and the one or more data elements (paragraph 0044 - in some embodiments rewriter component 116 can determine various confidence scores 302 in order to effectuate the mapping of terms 114 to objects 118, or more broadly to effectuate a translation of first query 112 (e.g., a NLQ) to second query 120 (e.g., an intermediate semantic query)); and using the mapping to process the subsequent natural language query (paragraph 0047 - These data can be provided to aggregation component 122 that can identify the suitable tables (or other portions) of relational database 106 that ought to ultimately be queried in order to correctly satisfy the initial NLQ).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include the data elements, model and set as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the (paragraph 0124).
Leitersdorf teaches wherein the operations further comprise: obtaining user feedback associated with the result; and using the user feedback to process a subsequent natural language query of the data set (paragraph 0035 - For example, the user feedback mechanism may provide a statistic on the number or percentage of previous users who have found a particular document helpful or not helpful. As explained in procedure 114, user feedback is used to determine a consensus about relevant features of a document that generate more relevant search results), the user feedback is positive (paragraph 0033 - In one embodiment of the disclosed technique, the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback), when the user feedback is not positive, refraining from generating a mapping between the set of semantic intents and the one or more data elements (paragraph 0062 - In another embodiment of the disclosed technique, as described below in procedure 178, at least one machine learning algorithm can be used to determine appropriate weights for each predefined semantic type. In this embodiment, the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay, as seen above, of generating a mapping between semantic intents and the data elements to include 

Regarding claim 16, Arredondo teaches wherein obtaining the set of statistics representing the contextual significance of the set of words in the data model for the data set comprises: calculating a ratio of a first word count for a word in the data element to a second word count of the word in the grouping (paragraph 0090 - The term frequency (TF) score can be represented as follows: tf i , j = n i , j k n k , j ##EQU00001## where n.sub.i,j is the number of occurrences of the i-th term in the j-th document, and the denominator is the sum of number of occurrences of all terms in the document. In short, the TF score quantifies an answer to the question: "How common is this term in this document?"); multiplying the ratio by a term frequency of the word to obtain a score for the word (paragraph 0091 - The TF score may be further multiplied by another known score, called the inverse document frequency (IDF) score, which can be expressed as the natural log of the number of total documents in a global documents divided by the number of documents a term appears in); and including the score in the set of statistics (paragraph 0094 - TF and IDF scores are used in a matching module 404 and then combined with local documents' tag scores in a combination module 408).

 	Chattopadhyay teaches obtaining a grouping of data elements in the data model; and for each data element in the grouping of data elements (paragraph 0031 - Third, applying ranking to determine confidence scores associated with the potential data elements to select the most likely data elements and/or SLQ from among the potential data elements or SLQs).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include a grouping of data elements in the data model as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).

	Regarding claim 19, Arredondo does not teach wherein using the one or more data elements and the data set to generate the result of the natural language query comprises: converting the set of semantic intents into a query of the data set, wherein the query comprises the one or more data elements; and executing the query against the data set to obtain the result.
Chattopadhyay teaches wherein using the one or more data elements and the data set to generate the result of the natural language query comprises: converting the set of semantic intents into a query of the data set, wherein the query comprises the one or more data elements (paragraph 0031 - First, leveraging search technology to gain a better understanding of the NLQ and to provide a translation of the NLQ to an intermediate semantic query. Second, applying the understanding of a data model at a deeper level using dimensional model and semantic model techniques to better translate the semantic query into the SLQ); and executing the query against the data set to obtain the result (paragraph 0048 - For example, if many queries 130 are constructed and presented, then results 314 of a query 130 that is selected (e.g., by the user) can be presented).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include using the data elements to query the data set, and executing the query to obtain a result as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).

Regarding claim 20, Arredondo teaches an apparatus, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: obtaining a set of statistics representing a contextual significance of a set of words (paragraph 0094 - TF and IDF scores are used in a matching module 404 and then combined with local documents' tag scores in a combination module 408) ; using the set of statistics to match a set of semantic intents for a natural language query (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); using data to generate a result of the natural language query (paragraph 0113 - Refer to FIG. 5. Upon compiling the ranking scores for a query, the system may then sort and display the query returns in descending order of ranking scores in step 506); and providing the result in a response to the natural language query (paragraph 0113 - Refer to FIG. 5. Upon compiling the ranking scores for a query, the system may then sort and display the query returns in descending order of ranking scores in step 506).
Arredondo does not teach the limitations of “a data model for a data set” and “the data set to one or more data elements in the data model”.
Chattopadhyay teaches “a data model for a data set” and “the data set to one or more data elements in the data model” (paragraph 0053 - Crawler component 510 include one or more crawler mechanisms and can be configured to examine data elements 514 of relational database 504 and/or data store 502 and can provide crawler output 512. Crawler output 512 can be data that represents an extraction of a data elements 514 based on dimensional model 508.)   generating a mapping between the set of semantic intents and the one or more data elements (paragraph 0044 - in some embodiments rewriter component 116 can determine various confidence scores 302 in order to effectuate the mapping of terms 114 to objects 118, or more broadly to effectuate a translation of first query 112 (e.g., a NLQ) to second query 120 (e.g., an intermediate semantic query)); and using the mapping to process the subsequent natural language query (paragraph 0047 - These data can be provided to aggregation component 122 that can identify the suitable tables (or other portions) of relational database 106 that ought to ultimately be queried in order to correctly satisfy the initial NLQ).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include the data elements, model and set as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by  (paragraph 0019). One of ordinary skill in the art will also understand that the elements taught by Chattopadhyay do not escape the scope of the teachings of Arredondo (paragraph 0124).
Leitersdorf teaches wherein the operations further comprise: obtaining user feedback associated with the result; and using the user feedback to process a subsequent natural language query of the data set (paragraph 0035 - For example, the user feedback mechanism may provide a statistic on the number or percentage of previous users who have found a particular document helpful or not helpful. As explained in procedure 114, user feedback is used to determine a consensus about relevant features of a document that generate more relevant search results), the user feedback is positive (paragraph 0033 - In one embodiment of the disclosed technique, the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful." In this embodiment, choices such as "Yes," "Thumbs Up" and "Useful" can be referred to as positive feedback whereas choices such "No," "Thumbs Down" and "Not Useful" can be referred to as negative feedback), when the user feedback is not positive, refraining from generating a mapping between the set of semantic intents and the one or more data elements (paragraph 0062 - In another embodiment of the disclosed technique, as described below in procedure 178, at least one machine learning algorithm can be used to determine appropriate weights for each predefined semantic type. In this embodiment, the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay, as 

Regarding claim 21, Arredondo does not teach wherein providing the result comprises one or more of displaying, exporting, or transmitting a data element from the data set.
Chattopadhyay teaches wherein providing the result comprises one or more of displaying, exporting, or transmitting a data element from the data set (Figure 4, 404 – displays the data element from the data set, Figure 7, 704-706).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include wherein providing the result comprises one or more of displaying, exporting, or transmitting a data element from the data set as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019).

Regarding claim 22, Arredondo in view of Chattopadhyay does not explicitly teach wherein the user feedback indicates that the result is relevant to the query.
(paragraph 0033 - In one embodiment of the disclosed technique, the user feedback mechanism may be in the form of a dichotomous question, such as "Was this website helpful?" or "Did you find this helpful?" in which a user is given two possible choices as an answer, such as "Yes/No," "Thumbs Up/Thumbs Down" or "Useful/Not Useful.").
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay and Leitersdorf, to include o wherein the user feedback indicates that the result is relevant to the query as taught by Leitersdorf. It would be advantageous to make the combination enhance the quality of the returned search results as taught by Leitersdorf (paragraph 0009).

Regarding claim 23, Arredondo does not teach wherein the one or more data elements comprise subject areas, folders, or columns.
Chattopadhyay teaches wherein the one or more data elements comprise subject areas, folders, or columns (paragraph 0062 - At reference numeral 706, the natural language query can be transformed to a semantic query (e.g., by the rewriter component). The semantic query can include one or more of the objects mapped to terms at reference numeral 704. The transforming to the semantic query can be based on a confidence score for a match between the term and the object).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include wherein the one or more data elements comprise subject areas, folders, or columns as taught by  (paragraph 0019).

Regarding claim 24, Arredondo does not teach wherein the mapping identifies a subset of one or more subject areas, folders, or columns that include the set of semantic intents.
Chattopadhyay teaches wherein the mapping identifies a subset of one or more subject areas, folders, or columns that include the set of semantic intents(paragraph 0062 - At reference numeral 706, the natural language query can be transformed to a semantic query (e.g., by the rewriter component). The semantic query can include one or more of the objects mapped to terms at reference numeral 704. The transforming to the semantic query can be based on a confidence score for a match between the term and the object).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo, as seen above, to include wherein the one or more data elements comprise subject areas, folders, or columns as taught by Chattopadhyay. It would be advantageous to make the combination since it allows results to more accurately answer the user query as taught by Chattopadhyay (paragraph 0019).
Regarding claim 25, Arredondo in view of Chattopadhyay does not teach further comprising, responsive to the user feedback not being positive, revising the set of statistics to decrease a likelihood of a match between the set of semantic intents for the natural language query to the one or more data elements of the data model.
Leitersdorf teaches further comprising, responsive to the user feedback not being positive, revising the set of statistics to decrease a likelihood of a match between the set of semantic intents for the natural language query to the one or more data elements of the data (paragraph 0062 - a weight may be assigned to each term in the expanded set of terms depending on the semantic type of the term. For example, predefined semantic types such as drug and disease may be given a weight of 0.9, whereas predefined semantic types such as body part and tissue may be given a weight of 0.6. In one embodiment of the disclosed technique, the weights assigned to predefined semantic types are determined manually. In another embodiment of the disclosed technique, as described below in procedure 178, at least one machine learning algorithm can be used to determine appropriate weights for each predefined semantic type. In this embodiment, the user feedback responses from procedure 112 (FIG. 1) are used as input to the at least one machine learning algorithm. In this respect, the rule based system can be considered a learning based system, as the rules used to augment the set of expanded terms are constantly updated as the at least one machine learning algorithm "learns" what assignment of weights increases the relevance of the search results returned to the user).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay, as seen above, of generating a mapping between semantic intents and the data elements to responsive to the user feedback not being positive, revising the set of statistics to decrease a likelihood of a match between the set of semantic intents for the natural language query to the one or more data elements of the data model as taught by Leitersdorf. It would be advantageous to make the combination to allow the user the user to refine the query so more relevant results are presented to user to satisfy the query and therefore minimalize the time spent on subsequent searches as taught by the cited sections.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arredondo et al (2012/0330946) in view of Arredondo et al (2012/0330946) in view of Chattopadhyay et al (2017/0116260), and Leitersdorf et al (US 2011/0004588) as applied to claim 1 above, and further in view of Hopeman et al (2018/0081939).
Regarding claim 6, Arredondo in view of Chattopadhyay and Leitersdorf does not teach wherein obtaining the set of statistics representing the contextual significance of the set of words in the data model for the data set comprises:storing the set of statistics in a dictionary structure.
Hopeman teaches wherein obtaining the set of statistics representing the contextual significance of the set of words in the data model for the data set comprises: storing the set of statistics in a dictionary structure (paragraph 0074 - A DGK-mapped dictionary data structure may be initialized at block 405 to store the dictionary-grouping key mapping).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay and Leitersdorf, as seen in the rejection of claim 1, to include storing the set of statistics in a dictionary structure as taught by Hopeman. It would be advantageous to make the combination to efficiently store large amounts of related data by saving storage space as taught by Hopeman (pargraoh 0003).
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arredondo et al (2012/0330946) in view of Chattopadhyay et al (2017/0116260), and Leitersdorf et al (US 2011/0004588) as applied to claim 1 above, and further in view of Ganjoo et al (2018/0247213).
Regarding claim 7, Arredondo teaches wherein using the set of statistics to match the set of semantic intents for the natural language query of the data set to one or more data elements in (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); and using the first set of scores to match the set of semantic intents to a first data element with a highest score (paragraph 0092 - Multiplying TF by IDF has this effect on an overall score for a given candidate document: If a term in the document occurs relatively frequently in the particular document but is in general rare, then it will have a high score).
	Arredondo does not teach the limitation of “first set of data elements”.
	Ganjoo teaches the first set of data elements (paragraph 0062 - the member component 240 performs a semantic analysis of the first set of elements to determine one or more elements semantically similar to the elements comprising the first set of elements).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay and Leitersdorf, to include the first set of data elements as taught by Ganjoo. It would be advantageous to make the combination since analyzing a vast array of such information may help to formulate solutions to various problems that may not otherwise have clear solutions as taught by Ganjoo (paragraph 0002).
	Regarding claim 8, Arredondo in view of Chattopadhyay teaches wherein using the set of statistics to match the set of semantic intents for the natural language query of the data set to one or more data elements in the data model further comprises: using the set of statistics to calculate a second set of scores representing the contextual significance of the set of semantic intents (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); and using the second set of scores to match the set of semantic intents to the one or more data elements (paragraph 0094 - Module 408 in one embodiment combines a rank-normalized TFi,j score for the document with the rank normalized local document Tag_Score for the document, and then multiply the combined score with the IDF score for the i-th search term. This forms a single score for the i-th term in the search query for each document in the set of global documents 200).
	Arredondo in view Chattopadhyay does not teach the limitation, “obtaining a second set of data elements grouped under the first data element”.
	Ganjoo teaches obtaining a second set of data elements grouped under the first data element (paragraph 0062 - the member component 240 identifies the second set of elements by determining one or more elements of the first set of elements which also occur in the second set of elements. In some embodiments, the member component 240 performs a semantic analysis of the first set of elements to determine one or more elements semantically similar to the elements comprising the first set of elements)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay and Leitersdorf, to include obtaining a second set of data elements grouped under the first set as taught by Ganjoo. It would be advantageous to make the combination since analyzing a vast array of such information may help to formulate solutions to various problems that may not otherwise have clear solutions as taught by Ganjoo (paragraph 0002).

Regarding claim 17, Arredondo teaches wherein using the set of statistics to match the set of semantic intents for the natural language query of the data set to one or more data elements in the data model comprises: using the set of statistics to calculate a first set of scores representing the contextual significance of the set of semantic intents (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); and using the first set of scores to match the set of semantic intents to a first data element with a highest score (paragraph 0092 - Multiplying TF by IDF has this effect on an overall score for a given candidate document: If a term in the document occurs relatively frequently in the particular document but is in general rare, then it will have a high score).
	Arredondo does not teach the limitation of “first set of data elements”.
	Ganjoo teaches the first set of data elements (paragraph 0062 - the member component 240 performs a semantic analysis of the first set of elements to determine one or more elements semantically similar to the elements comprising the first set of elements).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay and Leitersdorf, to include the first set of data elements as taught by Ganjoo. It would be advantageous to make the combination since analyzing a vast array of such information may help to formulate solutions to various problems that may not otherwise have clear solutions as taught by Ganjoo (paragraph 0002).
	Regarding claim 18, Arredondo in view of Chattopadhyay teaches wherein using the set of statistics to match the set of semantic intents for the natural language query of the data set to one or more data elements in the data model further comprises: using the set of statistics to (paragraph 0094 - Module 404 in one embodiment computes the TF score for each document in global documents 200 in response to the i-th search term in a search query, and the IDF score for the i-th term); and using the second set of scores to match the set of semantic intents to the one or more data elements (paragraph 0094 - Module 408 in one embodiment combines a rank-normalized TFi,j score for the document with the rank normalized local document Tag_Score for the document, and then multiply the combined score with the IDF score for the i-th search term. This forms a single score for the i-th term in the search query for each document in the set of global documents 200).
	Arredondo in view Chattopadhyay and Leitersdorf does not teach the limitation, “obtaining a second set of data elements grouped under the first data element”.
	Ganjoo teaches obtaining a second set of data elements grouped under the first data element (paragraph 0062 - the member component 240 identifies the second set of elements by determining one or more elements of the first set of elements which also occur in the second set of elements. In some embodiments, the member component 240 performs a semantic analysis of the first set of elements to determine one or more elements semantically similar to the elements comprising the first set of elements)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Arredondo in view of Chattopadhyay and Leitersdorf, to include obtaining a second set of data elements grouped under the first set as taught by Ganjoo. It would be advantageous to make the combination since analyzing a vast array of such information may help to formulate solutions to various problems that may not otherwise have clear solutions as taught by Ganjoo (paragraph 0002).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166